Citation Nr: 0804698	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  99-04 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
punji stick wound to the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the knee, effective from January 
15, 2006.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from January 1961 to January 
1971.  He also had unverified periods of active duty for 
training (ACDUTRA) with the State of Tennessee Army National 
Guard (ARNG).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied a claim for a 
compensable rating for residuals of a punji stick injury to 
the left knee.  The Board remanded the case for further 
development in February 2004 and October 2005, and the action 
requested in the Board's remands has been accomplished to the 
extent possible.  As a result of the Board's most recent 
remand, a July 2007 rating decision granted service 
connection for degenerative arthritis of the left knee and 
assigned a 10 percent rating for this disability, effective 
from January 15, 2006.  As this rating resulted from the 
veteran's appeal of the noncompensable rating assigned for 
his residuals of punji stick injury to the left knee, the 
Board finds that the rating assigned for right knee arthritis 
is also a matter for current appellate review.  


FINDINGS OF FACT

1.  The veteran's residuals of punji stick injury to the left 
knee are manifested by not more than a 6 centimeter (cm) scar 
on the posterior aspect of the knee that is not painful or 
tender, or productive of any limited movement.  

2.  Prior to January 15, 2006, the veteran's degenerative 
arthritis was manifested by mild arthritis with 
noncompensable limitation of motion and pain.  

3.  Since January 15, 2006, the veteran's degenerative 
arthritis has been manifested by mild arthritis with 
noncompensable limitation of motion and pain.

4.  Since October 29, 2004, the veteran's service-connected 
left knee disability has been manifested by moderate, but not 
severe, recurrent subluxation or lateral instability; 
instability or subluxation was not shown prior to October 29, 
2004.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
punji stick injury to the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect 
before and after August 2002).

2.  Prior to January 15, 2006, the criteria for a 10 percent, 
but not greater, rating for degenerative arthritis of the 
left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2007).

3.  Since January 15, 2006, the criteria for a rating in 
excess of 10 percent for degenerative arthritis of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2007).

4.  Since October 29, 2004, the criteria for a separate 20 
percent, but not greater, rating for left knee instability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.7, 4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The original claim for increased rating was initiated prior 
to the enactment of the VCAA and initially denied in a March 
1999 rating decision.  A March 2001 letter advised the 
veteran of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claim and the 
relative duties upon himself and VA in developing his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim 
was readjudicated on the merits in a March 2003 supplemental 
statement of the case, another VCAA notice letter was 
provided in June 2003, and the claim was again readjudicated 
in a May 2005 supplemental statement of the case, a July 2007 
rating action, and a July 2007 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).  Additional 
VCAA notice was also contained within the May 2005 and July 
2007 supplemental statements of the case, which provided 
notice on the issue of establishing a disability rating and 
the effective date of an award.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); VAOPGCPREC 8-2003 (Dec. 
2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
This notice provided additional information about evidence 
considered by VA in determining disability ratings and 
examples of evidence that the veteran should notify VA about 
or submit.  See Vazquez-Flores v. Peake, No. 05-355 (U.S. 
Vet. App. Jan. 30, 2008).  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and VA and private treatment records.  The Board further 
notes that the veteran has been provided with the applicable 
law and regulations, and there is no indication that there 
are any outstanding pertinent documents or records that have 
not been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  In 
this regard, the Board would point out that the veteran was 
awarded Social Security Administration (SSA) disability 
benefits in May 1989, and there is no indication that a 
request for the veteran's SSA file has ever been made by VA 
in this matter.  However, the subject claim for increased 
rating was filed nine years later in 1998.  In addition, the 
record reflects that the veteran has treated with VA since 
1998, and there is no indication that relevant VA treatment 
records are not of record.  Accordingly, the Board finds that 
remand to obtain the veteran's SSA file under these 
circumstances is not required as there would be little hope 
of obtaining records that would further substantiate the 
claim.  The veteran has also not indicated any intention to 
provide additional evidence in support of his claim, and has 
not requested that VA assist him in obtaining any other 
evidence.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Increased Ratings 

Background

Service connection was granted for residuals of punji injury 
to the back of the left knee by a May 1976 rating decision, 
at which time a noncompensable rating was assigned, effective 
March 1976, under 38 C.F.R. § 4.118,Diagnostic Code 7805, as 
there was a well-healed scar on the back of the left knee and 
full range of motion of the left knee.  

The veteran filed the subject claim for a compensable rating 
for this service-connected disability in May 1998.

VA treatment records for the period of January to May 1998 
reflect that in May, evaluation of both knees revealed 
degenerative joint disease (DJD) with marked quadriceps 
atrophy.  January 1998 x-rays revealed moderate DJD changes 
bilaterally, but evaluation demonstrated full range of motion 
and no obvious swelling.  The veteran was scheduled for 
further evaluation to rule out Baker's cyst.  In May 1998, 
there was an assessment of bilateral DJD of the knees.

VA joints examination in January 1999 revealed that the 
veteran complained of bilateral knee pain.  Physical 
examination revealed limitation of motion with limitation 
being greater on the right.  The veteran could only extend 
both knees to 5 degrees short of full extension, and flex the 
left knee to 100 degrees.  Instability testing revealed 
negative findings.  X-rays of the left knee were read as 
normal and reflective of no significant interval change since 
the study in January 1998.  The diagnosis included limited 
range of motion of both knees with limitation being greater 
on the right, especially with regard to flexion.

VA scars examination in January 1999 revealed that the 
veteran reported no symptoms from his scars.  There was a 6 
cm surgical scar located on the posterior aspect of the left 
knee.  In the diagnosis, the examiner commented that all 
scars appeared to be relatively superficial and of no 
clinical or functional significance at this time.  The 
examiner further commented that there was no tenderness on 
any of the scars and no significant disfigurement.

VA treatment records for the period of January 1999 to April 
2000 reflect that in January 1999, it was noted that the 
veteran was being followed for complaints that included DJD 
and Baker's cyst.  In July 1999, it was noted that the 
veteran walked with crutches.  

VA treatment records for the period of April 2000 to October 
2004 reflect that in January 2001, the veteran's complaints 
included pain in both legs.  In February 2001, his complaints 
included pain in the knees.  In September 2002, it was noted 
that the veteran continued to use crutches bilaterally.  In 
January 2004, the veteran requested new crutches.  On October 
29, 2004, the veteran was evaluated for possible orthotics or 
specialized bracing.  Strength in the knees was evaluated as 
4/5, and the left knee was found to exhibit moderate lateral 
collateral ligament (LCL) laxity/instability.  It was 
believed that bracing would be needed to address both 
ankles/knees in order to provide adequate stability/pain 
relief.  The plan was to issue the veteran bilateral custom 
metal double upright knee-ankle-foot orthosis (KAFO).  

VA examination in December 2004 revealed that the veteran had 
a history of a through and through wound to his left knee 
with a punji stick, but that the knee was asymptomatic at the 
time of discharge.  The pain in the knee was current 5-6/10.  
The veteran also noted that a scar in the posterior of the 
knee caused some discomfort.  He noted that he had decreased 
extension in his left knee and occasional falls due to the 
left knee at the rate of 1-2 per month.  The knee would 
become swollen and hot with overuse or increased activity.  
Cold weather also bothered his left knee.  Flare-ups occurred 
almost daily and lasted for 2-3 hours after use during the 
day.  He could walk about 150 feet with both crutches and 
developed pain in his knees.  

Physical examination revealed that his gait without crutches 
was markedly stiff and with poor balance.  He could only walk 
2 or 3 steps before he started to fall.  The left knee was 
found to be less swollen than the right.  Drawer sign was 
negative on the left knee with intact medial lateral 
ligaments.  He lacked 5 degrees of full extension on the left 
knee, however, with active pushing on his knee, he could get 
it to full extension.  The flexion on the left was 80 
degrees.  There was a 6 cm popliteal space scar, which was 
well-healed and slightly darkened, and the surrounding tissue 
was not adhered.  There was no crepitus felt on the left knee 
on movement.  The veteran did become fatigued by moving his 
legs throughout the examination.  The impression was punji 
stick injury to the left knee.  X-rays of the left knee were 
interpreted to reveal mild degenerative narrowing and 
spurring of the left knee joint, more so in the medial 
compartment and tibial spine, and osteophytes slightly more 
prominent when compared to a prior study in October 2004.  
The impression was degenerative arthritis.  

A VA outpatient record from February 2005 reflects that the 
veteran received the custom fitted orthoses, shoes, and arch 
supports.  In September 2005, while the veteran complained of 
worsening pain in the knee and back, he stated that the pain 
was better with crutches/braces.  He was not wearing a knee 
brace at this time and was apparently using two canes for 
ambulation.  The assessment included mobility problems, uses 
braces.  

VA joints examination in January 2006 revealed that the 
veteran's complaints included left knee pain, associated with 
weakness, stiffness, swelling, heat, redness instability, 
giving way, locking, easy fatigability, and lack of endurance 
secondary to focal left knee pain.  It was noted that the 
veteran had a history of inflammatory arthritis, and the 
veteran had what appeared to be an antalgic gait secondary to 
his knee and foot pain.  The veteran also reported gait 
unsteadiness and frequent falls requiring the use of Canadian 
crutches and bilateral long knee braces.  The veteran again 
noted that his knee pain was intensified with walking and 
standing, in addition to weather changes.  He could walk less 
than 20 feet, stand for less than five minutes, sit for less 
than 10-15 minutes, and drive less than 10-15 minutes before 
the onset of pain.  

Physical examination revealed mild effusion of the [left] 
knee with associated swelling, quadriceps atrophy, which was 
moderate of the affected thigh.  There was also generalized 
tenderness above the knee.  There was also swelling and what 
appeared to be effusion, which was mild, tender palpation in 
the region of the patellar facets, and moderate to severe 
quadriceps atrophy.  Flexion of the veteran's left knee was 
to 90 degrees without pain, and extension was full.  
Lachman's was 1+ and McMurray's test was positive both in the 
knee to the lateral joint line.  There was 1+ instability at 
0 degrees in valgus and varus testing and 1+ instability at 
30 degrees of flexion.  Neurological examination was noted to 
be grossly normal, with no obvious neuropathy.  There was 
mild, degenerative change in the left knee.  The impression 
included "left" knee with severe degenerative arthritis.  
In his summary, the examiner summarized that it was likely 
that the veteran's current complaints of injury and 
disability were related to his service-connected punji stick 
injury sustained while on active duty.  The examiner further 
concluded that the veteran's loss of function resulting from 
his disabilities rendered him permanently disabled.  

In an addendum report, dated in November 2006, the January 
2006 VA examiner stated that the veteran now had a loss of 
function of the left knee and lower leg during flare-ups of 
approximately 60 to 75 percent on a daily basis.  This loss 
of function was attributed to pain, easy fatigability, 
incoordination, and weakness, and the veteran was currently 
required to use bilateral long leg braces to permit 
ambulation as he was not able to demonstrate any significant 
endurance without these prosthetic devices.  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 
(Vet. App. Nov. 19, 2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  


Residuals of Punji Stick Injury to the Left Knee

The Board will first turn to the veteran's service-connected 
residuals of his punji stick injury to the left knee, which, 
with the exception of orthopedic residuals discussed more 
fully below, consists of a 6 cm scar located on the posterior 
of the knee.  The evidence of record reflects that this scar 
has been consistently evaluated by VA examiners as well-
healed, nontender, and asymptomatic, and that with the 
exception of the veteran's report that it caused some 
discomfort at the time of VA examination in December 2004, 
the veteran himself has not related any symptoms associated 
with this scar.  Thus, the Board finds that the evidence is 
against a compensable rating for this disability at any point 
in time.  There is no evidence that this scarring limits the 
function of the veteran's left knee under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (in effect before and after August 
2002), and while the veteran may have complained of some 
discomfort in December 2004, there is no evidence at any time 
that the scar was tender and painful on objective 
demonstration, or painful on examination, so as to make the 
veteran eligible for a 10 percent rating under either the 
former or current version of Diagnostic Code 7804.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (in effect before and after 
August 2002).  In addition, although this 6 cm scar was also 
noted to be slightly darkened in December 2004, it has at no 
time been described as disfiguring, poorly nourished, deep, 
ulcerative, or to cover a sufficient area so as to entitle 
the veteran to a compensable rating under the former or 
current provisions of 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, and 7803 (in effect before and after August 
2002).  Consequently, the Board must conclude that a 
preponderance of the evidence is against a compensable rating 
for the veteran's residual scar from his punji injury to the 
left knee.


Degenerative Arthritis of the Left Knee Before and After 
January 15, 2006

As was noted above, the veteran has recently been service 
connected for degenerative arthritis as associated with his 
residuals of punji injury pursuant to VA examination 
conducted on January 15, 2006 (although the Board's review of 
the record reflects that the date of this examination was 
January 19, 2006, the Board will accept the date assigned by 
the RO as it is more favorable to the veteran), and assigned 
a 10 percent rating, effective from that date.  The 10 
percent rating was assigned based on a finding that the 
veteran's arthritis and limited, but noncompensable motion, 
entitled him to a 10 percent, but not greater, rating for 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2007).  The Board's review of the evidence of record 
does not reflect any basis for a higher rating for the 
veteran's DJD of the left knee.  The Board's review of the 
limitation of motion of the knee since 1998 also does not 
reflect any limitation of flexion or extension that would 
permit a compensable rating under either Diagnostic Codes 
5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2007).  At worst, the veteran has flexion limited to 80 
degrees and extension limited to 5 degrees.  Extension 
limited to 5 degrees warrants a 0 percent rating under 
Diagnostic Code 5261, and flexion limited to 80 degrees does 
not even meet the criteria for a 0 percent rating under 
Diagnostic Code 5260.  Therefore, there is no basis to award 
a higher and/or separate ratings for limited flexion or 
extension.  See VAOPGCPREC 9-04.  Moreover, to the extent the 
veteran has already received a rating for limited motion 
based on arthritis, the Board would be prohibited from 
assigning separate ratings for flexion and extension based on 
the same symptomatology.  38 C.F.R. § 4.14 (2007).  There is 
also no additional uncompensated loss of motion that would 
permit a higher or separate rating based on pain.  See 
38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Again, the range of motion of the left knee 
is noncompensable under Diagnostic Codes 5260 and 5261, and 
the current 10 percent rating is assigned based upon painful 
motion and functional impairment.

However, the Board does note that the record reflects x-ray 
evidence of mild degenerative arthritis of the left knee 
since January 1998, and that while one interim radiologist 
apparently did not agree with this assessment in January 
1999, the evidence otherwise consistently demonstrates x-ray 
evidence of arthritis coupled with noncompensable limitation 
of motion and pain since 1998.  Therefore, the Board will 
give the veteran the benefit of the doubt, and conclude that 
he is entitled to a 10 percent, but not greater, rating for 
degenerative arthritis of the left knee prior to January 15, 
2006, based upon noncompensable limitation of motion and 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003; DeLuca v. Brown, 8 Vet. App. 202 (1995).   


Entitlement to a Separate Rating for Left Knee Instability

The Board's review of the January 2006 VA examiner's findings 
further reflects that the examiner has essentially associated 
all of the veteran's orthopedic problems in the left knee to 
the punji injury to the left knee in service.  Most 
importantly, this would include his findings of left knee 
instability, which have to this point, gone uncompensated.  
Moreover, the evidence of record reflects that as of the date 
of a VA outpatient consultation on October 29, 2004, the 
veteran was found to exhibit moderate left knee instability 
for which he was to be and is currently fitted with bilateral 
custom metal braces.  Although the Board recognizes that the 
braces were issued to also help with nonservice-connected 
disabilities, the Board will again give the veteran the 
benefit of the doubt, and find that effective from October 
29, 2004, the veteran is entitled to a separate 20 percent 
rating for moderate recurrent subluxation or lateral 
instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).  See VAOPGCPREC 9-98 (Aug. 14, 1998).  

The Board does not find that a compensable rating is 
warranted for slight or moderate left knee instability prior 
to October 29, 2004.  More specifically, in January 1999, 
instability testing revealed negative findings, and while the 
veteran was noted to using crutches as of July 1999, it was 
not until October 29, 2004, that there was a medical finding 
of any LCL laxity/instability.

The Board also finds that a preponderance of the evidence is 
against a rating in excess of 20 percent for left knee 
disability from October 29, 2004.  December 2004 examination 
did reveal that he was able to only walk a short distance, 
however, this was clearly related to both service and 
nonservice-connected disabilities, as the drawer sign was 
negative for the left knee with intact medial lateral 
ligaments.  Similarly, although there were test results that 
confirmed some knee instability, it was not shown to be 
severe.  The instability of the left knee has been described 
at worst, as moderate.  In January 2006, Lachman's and 
instability were only 1+.  The preponderance of the evidence 
is against entitlement to a rating in excess of 20 percent 
under Diagnostic Code 5257.  


ORDER

Entitlement to a compensable rating for residuals of punji 
stick injury to the left knee is denied.

Entitlement to a 10 percent, but not greater, rating for 
degenerative arthritis of the left knee prior to January 15, 
2006, is granted, subject to the regulations applicable to 
the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee is denied.

Entitlement to a 20 percent, but not greater, rating for left 
knee instability since October 29, 2004, is granted subject 
to the regulations applicable to the payment of monetary 
benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


